DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/8061026, attorney docket TSMP20191697US00. Application is assigned an effective filing date of 8/28/2019 based on Provisional Application 62892709, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claims 1 and correctly argues that the art of record does not teach an SRAM cell with first and second pull down transistors (PDs) where the work function layers (WF) comprise TiAl over TiN and where the thickness of the TiAl of the first PD is greater than the second, and wherein the thickness of the gate dielectric of the second PD is greater the first PD. So, the previous 103 rejection is withdrawn. 
Applicant argues that the art of record does not teach an SRAM cell where the second WF layer of the second PD is a single layer of TiAl.  Examiner disagrees. The comprising language of claim 8 does not preclude a third layer 

Applicant has amended claim 21 to omit the new matter, overcoming the §112a rejection to claims 21-25. 

Allowable Subject Matter
Claims 1-4, 7, 10-15, 21-22, and 24-28 are allowed
The following is a statement of reasons for the indication of allowable subject matter: as for claims 1, 10 and 21, the prior art does not teach or make obvious an SRAM cell with first and second pull down transistors (PDs) where the work function layers (WF) comprise TiAl over TiN and where the thickness of the TiAl of the first PD is greater than the second, and wherein the thickness of the gate dielectric of the second PD is less than the gate dielectric of the first PD.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (U.S. 2015/0243667) in view of Brand et al (U.S. 2015/0262828).

As for claim 8,
Liaw teaches a semiconductor device in figures 5 and 6 comprising: 
a first high density Static Random Access Memory array (“the two SRAM macros 102 and 104 may include the same or different types of SRAM cells” [0041], the SRAM macro 104 includes an array of the SRAM cells 202A, 202B (figure 6), 202C, or 202D; the macro 102 includes an array of the SRAM cells 202A, figure 5 [0042])) comprising a first HD SRAM cell (SRAM cell 202A;), wherein the first HD SRAM cell comprises:
a first pull-down device (PD2) comprising 
a first single fin N-type FinFET (PD2, N-type finfets are formed in P-wells and P-type in n-wells [0027], wells area shown in figures 5 and PD2 is in a P-well), and 
a first pull-up device comprising a first single fin P-type FinFET (PU2 is in an N-well and shown formed over a single fin); and 
a high current SRAM array (macro 104) comprising a HC SRAM cell (202B, figure 6), wherein the HC SRAM cell comprises: 
a second PD device (PD2) comprising a multiple fin N-type FinFET (built over fins 224b1 an 224b2), 
a second PU device (PU2) comprising a second single fin P-type FinFET (shown over a single fin in an N-well in figure 6).

However, Brand teaches in figure 2g, a device with a second FET with a second WFM a single layer of TiAl [0028]. Brand teaches that the first thickness is greater than the second thickness, because he teaches adjusting the thicknesses to adjust the WF value to control the Vt for the devices.  [0028].  
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the WF materials into the device of Liaw because the metals are effective for adjusting the WFs of the devices, allowing a balanced N-type and P-type devices.  WF metal thickness is a result dependent variable that helps fine tune Vt. Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, varying the thicknesses would be obvious to one of ordinary skill in the art.
 
As for claim 9,
Liaw in view of Brand makes obvious the device of claim 8, 
And in the combination, Brand makes obvious that the first PU device has a third WFM layer wherein the second PU device has a fourth WFM layer, and wherein the third WFM layer is thinner than the fourth WFM layer. (Varying the thickness of all the WF layers of Liaw would tune all the transistors in the cell to the same Vt)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN A BODNAR/Examiner, Art Unit 2893